UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Yingli Green Energy Americas, Inc.,                                          1/22/2020

                              Plaintiff,
                                                          1:18-cv-06392 (JMF) (SDA)
                      -against-
                                                          ORDER SCHEDULING
 Heliene, Inc.,                                           SETTLEMENT CONFERENCE

                              Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, February 19, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500

Pearl Street, New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:            New York, New York
                  January 22, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
